Citation Nr: 0947034	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-01 105	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA hospital treatment in February and March 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1973 to February 
1977.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability manifested by dizziness, 
lightheadedness, and blurred and distorted vision as a result 
of VA hospital treatment in February and March 2003.

By decision of September 2008, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.

In October 2009, the Veteran claimed entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional hearing loss disability as 
a result of VA hospitalization in February and March 2003.  
That issue has not been adjudicated by the RO and is not 
properly before the Board for appellate consideration at this 
time, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes 
that the Veteran does not have additional chronic disability 
manifested by dizziness, lightheadedness, and blurred and 
distorted vision that was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA during 
hospital treatment in February and March 2003, or an event 
not reasonably foreseeable during that period of 
hospitalization.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA hospital treatment in February and March 2003 
are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

April 2003 pre-rating and December 2006 and October 2008 
post-rating RO letters variously informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (evidence showing that he 
has additional disability or aggravation of an existing 
injury or disease as a result of VA hospitalization or 
treatment, and that the cause of such disability was VA 
fault, or the disability was not a reasonably expected result 
or complication of the VA care or treatment).  Thereafter, 
they were afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2003, 2006, and 2008 RO letters provided 
notice that the VA would make reasonable efforts to help the 
Veteran get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization to 
obtain them.  The 2006 and 2008 letters further specified 
what evidence the VA had received, what evidence the VA was 
responsible for obtaining, to include Federal records, and 
the type of evidence that the VA would make reasonable 
efforts to get.  The Board thus finds that the 2003, 2006, 
and 2008 RO letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A March 2006 letter also provided 
proper notice pertaining to the degree of disability and 
effective date information as per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by him.  As indicated above, all 3 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the May 2003 rating action on appeal.  
However, the Court has clarified that the VA can provide 
additional necessary notice subsequent to an initial RO 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication, as a 
whole, is unaffected, because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (a Statement of the Case 
(SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

In this case, after the December 2006 and October 2008 
notices were provided to the Veteran, his claim was 
readjudicated in February 2007 and October 2009 (as reflected 
in the SSOCs).  Hence, the Board finds that any VA failure in 
not fulfilling the VCAA's notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2008).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include many VA and private 
medical records, and specifically, records of his VA hospital 
treatment in February and March 2003 and subsequent private 
hospital treatment in 2003.  The Veteran was afforded 
comprehensive VA examinations in April 2009 that specifically 
addressed pertinent medical questions pertaining to 
dizziness, lightheadedness, and blurred and distorted vision 
in the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on VA hospital 
treatment in February and March 2003.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The Board also 
finds that the record presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by the VA, and the proximate cause of the 
disability was          (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, 
the VA compares his condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
his condition after such care, treatment, or examination.  
The VA considers each involved body part separately.  
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless the VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. 
§ 3.361(c)); and the VA (i) failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, his representative's informed consent.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
the VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the Veteran contends that he currently suffers 
from chronic disability manifested by dizziness, 
lightheadedness, and blurred and distorted vision that is a 
result of VA medical treatment in February and March 2003.  
He asserts that such additional disability was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in failing to timely diagnose and treat a bleeding 
splenic artery aneurism.  However, considering the evidence 
of record in light of the governing legal authority, the 
Board concludes that the competent and persuasive medical 
evidence establishes that no benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are warranted.  

A review of the evidence discloses that in February and March 
2003 the Veteran was hospitalized at a VA medical facility 
with complaints of sharp left lower quadrant pain, and he was 
dizzy and diaphoretic.  During his hospital course, a 
computerized tomography (CT) scan of the abdomen revealed a 
large left retroperitoneal bleed.  A surgical consultant 
recommended conservative management, noting that, if the 
Veteran would have had increasing anemia with blood loss, 
then an RBC tag scan or some type of angiography would have 
been recommended to elicit the source of the bleed.  However, 
this was never needed, as his hemoglobin remained stable.  A 
repeat CT scan of the abdomen did not show increasing 
bleeding or any significant resorption of blood.  The cause 
of the retroperitoneal bleed was never determined, and the 
Veteran was discharged from the hospital with instructions to 
return to the emergency room if he had increasing symptoms of 
pain, dizziness, or lightheadedness.    

In early March 2003, the Veteran was hospitalized at the 
Loyola University Medical Center (LUMC) with complaints of 
lightheadedness and abdominal pain.  A CT scan showed fluid 
in the retroperitoneum consistent with an acute bleed around 
the splenic artery and with a splenic artery aneurysm.  He 
underwent coil embolization of the aneurysm.

In mid-March 2003, the Veteran was again hospitalized at the 
LUMC for complaints of abdominal pain and lightheadedness.  A 
CT scan revealed no additional bleed and a stable splenic 
artery embolization with no contrast enhancement of the 
splenic artery.  A duplex scan of the splenic artery revealed 
no flow in that artery and satisfactory results from coil 
embolization.  An abdominal ultrasound was negative for any 
acute intra-abdominal process.  Esophagogastroduodenoscopy 
showed mild findings of irregularities of the squamolumnar 
junction and a sliding hiatal hernia.      

In October 2005, the Veteran was seen at a VA outpatient 
clinic for what was assessed as chronic dizziness and 
lightheadedness that was most likely secondary to 
disequilibrium status post retroperitoneal bleed and aneurysm 
surgery.  He also complained of infrequent vision changes 
described as seeing bright dots lasting from 1 to 2 seconds.  
When seen again in December for evaluation of complaints of 
chronic non-positional lightheadedness and blurry vision, the 
impression was normal neurological examination, with no 
evidence of orthostatic changes in blood pressure to account 
for chronic dizziness, and no evidence of vestibular or 
cerebellar dysfunction.  

After March 2006 VA cardiology evaluation, the assessments 
were no clear relation of the veteran's persistent 
lightheadedness to patent foramen ovale, and no recent 
neurological event.  On June optometric examination, the 
Veteran complained of blurred near vision, and the assessment 
was ocular hypertension and refractive error.  On July 
neurological evaluation, the impression was no clinical or 
laboratory evidence to substantiate cerebrovascular etiology 
of the veteran's lightheadedness, and no posterior 
circulation signs of ataxia/vertigo.  The physician commented 
that the cause and effect of the history of the veteran's 
major blood loss and lightheadedness remained speculative.

On September 2007 VA general medical evaluation, the Veteran 
gave a history of dizziness, lightheadedness, and distorted 
vision since coil embolization of a splenic artery aneurysm 
at the LUMC in 2003.  He felt that he had not been treated 
appropriately previously at a VA medical facility.  The 
physician noted that the Veteran had had neurological, eye, 
and cardiology evaluations, and that no clear etiology for 
his symptoms had been found.  

In April 2009, VA optometric and neurological examinations 
were conducted to determine whether the Veteran currently had 
any additional chronic disability manifested by dizziness, 
lightheadedness, and blurred and distorted vision, and if so, 
whether any such disability was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
during hospital treatment in February and March 2003, to 
include failing to timely diagnose and treat a bleeding 
splenic artery aneurism, or an event not reasonably 
foreseeable during that period of hospitalization.

On optometric examination, the Veteran complained of visual 
disturbance and distorted vision that began after his 2003 
hospital discharge for splenic artery aneurysm surgery.  
After a review of the claims folder and current examination 
of the Veteran, the assessment was bilateral compound 
hyperopic astigmatism with presbyopia, which the examiner 
opined was not likely related to the events surrounding the 
repair of his splenic artery aneurysm in 2003.  Rather, she 
felt that these symptoms were more likely due to uncorrected 
refractive error.

On neurological examination, the physician reviewed the 
claims folder and the veteran's entire medical history, 
including that pertaining to the veteran's VA and LUMC 
hospitalizations and surgery in February and March 2003.  
After current examination, the diagnosis was mild dizziness.  
The examiner noted that the Veteran had no current blurred or 
distorted vision, and that current neurological examination 
was normal, without any evidence for cerebellar or brain stem 
abnormalities.  A review of the claims folder showed 
documentation of a hemorrhage along with a drop in 
hematocrit, with the Veteran's notation of the onset of 
dizziness/lightheadedness during initial VA hospitalization, 
and persistent complaints of the same dizziness.  The doctor 
commented that it was theoretically possible that, during the 
hemorrhage, the Veteran developed some hypotension to either 
the vestibular areas of the brain or possibly the inner ear, 
noting that there was some evidence of hypoperfusion to the 
parietal areas of the brain, which dealt with and processed 
balance, in particular, proprioceptive-type balance.  Thus, 
there was some potentially objective evidence for 
hypoperfusion.  As a result, the physician felt that it was 
possible that the hypotension temporarily caused by the 
hemorrhage/dropping hematocrit caused hypoperfusion to either 
the parietal areas or the inner ear vestibular apparatus, and 
thus resulted in a residual chronic 
lightheadedness/dizziness.  

The examiner noted that a review of neurological literature 
pertaining to finding the source of cerebral bleeds showed 
that there were often times when an angiogram was performed 
after a subarachnoid hemorrhage, and the source of an 
aneurysm was not found.  Thus, it was possible to only to 
find an aneurysm after the bleeding had dissipated a bit on a 
second angiogram.  For these reasons, the physician felt that 
the veteran's chronic dizziness was likely a result of his 
hypotension and drop in hematocrit, but opined that there was 
no evidence that it was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA during hospital treatment in 
February and March 2003, to include failing to timely 
diagnose and treat a bleeding splenic artery aneurism, or an 
event not reasonably foreseeable during that period of 
hospitalization.  He also opined that there was no evidence 
that in February and March 2003 the VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.       

The Board finds that the 2009 VA examiners' opinions that the 
veteran's dizziness, lightheadedness, and blurred and 
distorted vision were not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA during 
hospital treatment in February and March 2003, or an event 
not reasonably foreseeable during that period of 
hospitalization, are supported by their comprehensive reviews 
of the documented medical evidence, current examinations of 
the Veteran, and clearly explained reasons and bases.  Thus, 
the Board considers those examiners' reports to be of great 
probative value and dispositive of the veteran's contentions 
in this matter on appeal, inasmuch as they are the sole 
competent evidence to address the matter.  Significantly, the 
Veteran has not presented or alluded to the existence of any 
medical evidence or opinion that supports his contentions.  

With respect to the veteran's contentions alleging 
carelessness, negligence, etc. during VA hospital treatment 
in February and March 2003, or an event not reasonably 
foreseeable during that period of hospitalization, as a 
layman without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on such medical matters.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski,  2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the veteran's 
own assertions in this regard have no probative value.  The 
Board also points out that it cannot exercise its own 
independent judgment on medical matters.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991).

As the competent medical evidence in this case establishes 
that the Veteran does not have additional chronic disability 
manifested by dizziness, lightheadedness, and blurred and 
distorted vision that was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA during 
hospital treatment in February and March 2003, or an event 
not reasonably foreseeable during that period of 
hospitalization, the Board finds that the criteria for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are not met; hence, the claim on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of 
VA hospital treatment in February and March 2003 are denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


